UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended: December 31, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File No.: 0-24611 CFS Bancorp, Inc.(Exact name of registrant as specified in its charter) Indiana 35-2042093 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 707 Ridge Road Munster, Indiana 46321 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 836-5500 Securities registered pursuant to Section 12(b) of the Act:Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (par value $0.01 per share)(Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
